Exhibit 10.2

 

LOGO [g718057img001.jpg]

Varilease Finance, Inc.

6340 South 3000 East, Suite 400

Salt Lake City, UT 84121

www.varilease.com

tel 801.733.8100

fax 801.733.8900

SCHEDULE NO. 01

SCHEDULE NO. 01 dated April 17, 2013 (the “Schedule”) between VARILEASE FINANCE,
INC. (the “Lessor”) and GAS NATURAL INC. (the “Lessee”) incorporates by
reference the terms and conditions of Master Lease Agreement dated April 17,
2013 between Lessor and Lessee (the “Master Agreement”) and constitutes a
separate lease between Lessor and Lessee. The Schedule and Master Agreement are
hereinafter referred to collectively, as the “Lease”. All capitalized terms used
herein but not defined herein shall have the same meanings ascribed to them in
the Master Agreement.

 

1. Equipment: Software as approved by Lessor together with all other equipment
and property hereafter purchased pursuant to the terms of the Lease, and any and
all additions, enhancements and replacements thereto.

The Equipment shall be more fully and completely described in an Installation
Certificate, which shall later be executed by Lessee in connection with the
Schedule. Upon Lessee’s execution thereof, this section shall be automatically
amended to include all equipment and property described in the Installation
Certificate.

 

2. Equipment Location: 8500 Station Street, Suite 100, Mentor, OH 44060

Upon Lessee’s execution of an Installation Certificate in connection with this
Schedule, this section shall be automatically amended to include any additional
locations specified in the Installation Certificate.

 

3. Total Equipment Cost: $750,000.00

 

4. Base Term: 60 Months

 

5. Base Monthly Rental: $14,040.00 (plus applicable sales/use tax)

 

6. Deposit: $14,040.00 applied to the last Base Monthly Rental (plus applicable
sales/use tax). Lessee shall pay the last Base Monthly Rental in advance upon
the execution of this Schedule. Lessee acknowledges and agrees that,
notwithstanding anything to the contrary herein, this payment is non-refundable
to Lessee under any circumstances, including, without limitation, any
termination of this Lease for any reason prior to the end of its scheduled term.
This payment shall be deemed earned by Lessor, and upon receipt by Lessor, shall
immediately be applied to satisfy Lessee’s obligation to make the last Base
Monthly Rental.

 

7. Base Lease Rate Factor: 0.01872

 

8. Floating Lease Rate Factor: The Base Lease Rate Factor shown in Section 7,
which is used to calculate the Base Monthly Rental, shall increase 0.00008775
for every five (5) basis point increase in 60-month U.S. Treasury Notes, until
all Items of Equipment have been installed, at which point the date set forth on
the Installation Certificate of the Lease shall have occurred. The 60-month U.S.
Treasury Note yield used as the basis for the derivation of the Base Lease Rate
Factor contained herein is .64%.

 

9. Equipment Return Location: To Be Advised

 

10. Special Terms:

 

  a. Authorization for Automatic Withdrawals: Lessee hereby authorizes Lessor or
its assigns to electronically transfer all rental payments and other sums
required to fulfill Lessee’s contractual obligation under the Lease from
Lessee’s account maintained with its financial institution, and Lessee agrees to
execute and deliver an Authorization Agreement for Automatic Withdrawals to
Lessor to effect such transfers. Failure or refusal of Lessee to authorize such
transfers or failure of Lessor or its assigns to receive such payments by
electronic transfer shall constitute an additional Event of Default under
Section 16(a) of the Master Agreement.

 

    Lessee Initials:    T.S.    

 

  b. Purchase Option: For purposes of this Schedule only, provided no Event of
Default has occurred and is continuing, or an event which with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
Section 19(b)(i) of the Master Agreement shall be deleted in its entirety and
replaced with the following: “purchase all, but not less than all, of the Items
of Equipment for one dollar ($1.00).” All other terms and conditions of the
Master Agreement shall remain in full force and effect without change.

 

Lessor Initials:    K.P.    

  Lessee Initials:    T.S.    

 

Page 1 of 2 Pages



--------------------------------------------------------------------------------

Notwithstanding anything herein or in the Master Agreement to the contrary,
Lessee acknowledges and agrees, that Lessor shall be entitled to claim for
federal income tax purposes, without limitation, all benefits, credits and
deductions related to the Equipment.

The undersigned Lessee acknowledges that this Schedule authorizes the Lessor or
its agents or assignee(s) to sign, execute and file on its behalf any and all
necessary documents, including UCC financing statements and other filings and
recordings, to make public this lease transaction. The parties intend this
transaction to be a true lease, but if any court or tribunal, having power to
bind the parties, should conclude that all or part of this Schedule is not a
true lease but is in the nature of a sale, consignment, or other transaction,
the parties intend and the Lessee hereby grants a continuing security interest
in the Equipment from the date of this Schedule to secure the payment of all
Lessee’s indebtedness to Lessor. In the event serial numbers for Items are
unavailable upon execution hereof, Lessee authorizes Lessor to amend this
Schedule by inserting correct serial numbers with respect to those Items.

THIS SCHEDULE TOGETHER WITH THE MASTER AGREEMENT AND ANY ADDITIONAL PROVISION(S)
REFERRED TO IN ITEM 10 CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE LESSOR AND
LESSEE AS TO THE LEASE AND THE EQUIPMENT.

 

LESSOR:     LESSEE: VARILEASE FINANCE, INC.     GAS NATURAL INC. By:  

/s/ Kristy Phillips

    By:  

/s/ Thomas J. Smith

Name:   Kristy Phillips     Name:   Thomas J. Smith Title:   Vice President    
Title:   Vice President and Chief Financial Officer

 

Page 2 of 2 Pages